DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 17/029857 filed on 09/23/2020  have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1-20 rejected under 35 U.S.C. 102 (b) as being anticipated by Kadono et al [US 2019/0033873], hereinafter referred to as Kadono.
As to Claim 1 and 11, Kadono discloses a method for changing an orientation of a machine at a worksite (see at least Fig. 1, Fig.8, Fig. 10,  abstract and 0084]), the method comprising: controlling, by a controller, a movement of the machine from a first position to a second position along a first route (see at least Fig. 1, Fig.8, Fig. 10, abstract and 0084]); controlling, by the controller, a movement of the machine from the second position to a third position along a second route (see at least Fig. 1, Fig.8, Fig. 10, abstract and 0084]); and controlling, by the controller, a movement of the machine from the third position towards the first position along a third route, wherein each of the first route, the second route, and the third route define respective apexes and combinedly define a region therebetween, with one or more of the apexes being directed inwards into the region (see at least Fig. 1, Fig.8, Fig. 10, abstract and 0084]).  

As to Claim 2 and 12, Kadono discloses a method, wherein at least one of the first route, the second route, and the third route, is an arcuate route (see at least Fig. 1, Fig.8, Fig. 10,  abstract and 0084]).  

As to Claim 3 and 13, Kadono discloses a method, further comprising determining, by the controller, each of the first route, the second route, and the third route, on a map (see at least Fig. 1, Fig.8, Fig. 10,  abstract and 0084]).  

As to Claim 4 and 14, Kadono discloses a method including: determining, by the controller, each of the first route, the second route, and the third route, along a plurality of points (see at least Fig. 13, 0117, 0121 and 0122]); defining, by the controller, two mutually perpendicular lines respectively passing through each point of the plurality of points, wherein, for each consecutive pair of points of the plurality of points, the two mutually perpendicular lines passing through a first point of the consecutive pair of points and the two mutually perpendicular lines passing through a second point of the consecutive pair of points combinedly define a closed zone therebetween (see at least Fig. 13, 0117, 0121 and 0122]); and tracking, by the controller, the movement of the machine relative to the closed zone during the movement of the machine from the first point to the second point along any corresponding route of the first route, the second route, and the third route (see at least Fig. 13, 0117, 0121 and 0122]).  

As to Claim 5 and 9, Kadono discloses a method, wherein the closed zone includes a rectangular profile (see at least Fig. 13, 0121 and 0122]).  

As to Claim 6 and 16, Kadono discloses a method, wherein the first point coincides with a longitudinal axis of the machine (see at least Fig. 13, 0117, 0121 and 0122]).  

As to Claim 7 and 17, Kadono discloses a method wherein controlling the movement of the machine along each of the first route, the second route, and the third route, includes controlling, by the controller, one or more operating parameters of the machine (see at least Fig. 1, Fig.8, Fig. 10, abstract and 0084]).  

As to Claim 8 and 18, Kadono discloses a method, wherein the one or more operating parameters of the machine includes a speed of the machine, an acceleration of the machine at least at a start of executing each route of the first route, the second route, and the third route, a deceleration of the machine at least at an end of executing each route, and a steering of the machine (see at least 0049, 0054, 0057,  0066 and 0068]).  

As to Claim 9 and 19, Kadono discloses a method, wherein controlling the speed of the machine, the acceleration of the machine, and the deceleration of the machine, includes controlling one or more of a throttling operation of an engine of the machine, a gear ratio to alter an output speed of the engine, and a braking function of the machine  (see at least 0049, 0054, 0057,  0066 and 0068]).  

As to Claim 10 and 20, Kadono discloses a method, further including detecting, by the controller, a movement of the machine to the first position, prior to initiating a change in the orientation of the machine (see at least 0035, 0059 and 0074]).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668